UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2014 TRYCERA FINANCIAL, INC. (Exact name of registrant as specified in its charter) Nevada 000-30872 33-0910363 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) 18100 Von Karman Ave, Suite 850, Irvine, California 92612 (Address of Principal Executive Offices) 949-705-4480 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. “(a) Dismissal of Independent Registered Public Accounting Firm On June 9, 2014, Trycera Financial, Inc. (the “Company”) was informed by its independent registered public accounting firm, Morrill & Associates, LLC, ("M&A"), that M&A has combined its public audit practice with Pritchett Siler & Hardy, P.C., (“PSH”) effective March 10, 2014.As a result, M&A effectively resigned as the Company's independent registered public accounting firm and PSH became the Company's independent registered public accounting firm. The principal accountant's reports of M&A on the financial statements of the Company as of and for the two years ended December 31, 2011 and December 31, 2010 did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to audit scope or accounting principles. The principal accountant’s reports of M&A on the financial statements of the Company for the years ended December 31, 2011 and 2010 contained an explanatory paragraph disclosing the uncertainty regarding the Company’s ability to continue as a going concern. During the two years ended December 31, 2011 and December 31, 2010, and through the date of this 8-K including the first, second and third quarter 2012 interim periods, there were no disagreements with M&A on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which if not resolved to M&A satisfaction would have caused it to make reference thereto in connection with its reports on the financial statements for such years. During the two years ended December 31, 2011 and December 31, 2010 and through the date of this 8-K, there were no reportable events of the type described in Item 304(a)(1)(v) of Regulation S-K. The Company provided M&A with a copy of the foregoing disclosure and requested M&A to furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the statements made therein. A copy of such letter, dated June 23, 2014 furnished by M&A, is filed as Exhibit 16.1 to this Current Report on Form 8-K. (b) New Independent Registered Public Accounting Firm The engagement of PSH as the Company's independent registered public accounting firm was approved by the Board of Directors of the Company on June 9, 2014. During the two years ended December 31, 2011 and December 31, 2010 and through the date of this 8-K including the first, second and third quarter 2012 interim periods, the Company did not consult with PSH with respect to any of (i) the application of accounting principles to a specified transaction, either completed or proposed; (ii) the type of audit opinion that might be rendered on the Company's financial statements; or (iii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K) or an event of the type described in Item 304(a)(1)(v) of Regulation S-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 16.1Letter from Morrill & Associates, LLC. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 24, 2014 TRYCERA FINANCIAL, INC. By: /s/Ray A. Smith Ray A. Smith, Chief Executive Officer
